EXHIBIT 10.1

 

SEVENTH AMENDMENT TO THE

CREDIT CARD PROGRAM AGREEMENT

 

This Seventh Amendment to the Credit Card Program Agreement (“Seventh
Amendment”) is made and entered into on the 15th day of June, 2012 (“Amendment
Effective Date”) by and among Capital One, National Association (as assignee of
HSBC Bank Nevada, National Association) (“Capital One”), and The Bon-Ton
Stores, Inc. (“Bon-Ton”) to that certain Credit Card Program Agreement, dated as
of June 20, 2005 (the “Agreement”), as amended.

 

WHEREAS, the undersigned parties desire to amend the Agreement; and

 

WHEREAS, the undersigned parties recognize that on August 10, 2011, HSBC Finance
Corporation (“HSBC Finance”), along with certain of its Affiliates, entered into
an agreement (the “Purchase Agreement”) to sell certain assets and liabilities
related to HSBC Finance’s U.S. credit card and retail services business (the
“Capital One Transaction”) to Capital One Financial Corporation (“COF”), and

 

WHEREAS, in connection with the Capital One Transaction, HSBC Bank Nevada,
National Association (“HSBC”), COF and Bon-Ton executed a letter agreement
entitled Waiver of Termination Rights; Consent to Sale and Assignment (the
“Assignment Letter”), and

 

WHEREAS, as a term of the Assignment Letter, Bon-Ton consented to the assignment
of the Agreement to one or more of COF’s significant subsidiaries to whom COF’s
right to purchase assets and assume liabilities in the Capital One Transaction
may be assigned, upon the Closing (as defined in the Purchase Agreement), and

 

WHEREAS, as a further term of the Assignment Letter, HSBC, COF and Bon-Ton
agreed that the Agreement would terminate on June 20, 2012 pursuant to a notice
of non-renewal (“Notice of Non-Renewal”) dated December 7, 2011 delivered by
HSBC, and

 

WHEREAS, as a further term of the Assignment Letter, HSBC, COF and Bon-Ton
agreed that COF would cause Capital One (as assignee of HSBC under the
Agreement) to provide reasonable assistance in connection with the conversion
(the “Conversion”) of the Accounts and other purchased assets (collectively, the
“Bon-Ton Program Assets”) to the systems of Alliance Data Systems Corporation
(“ADS”) or one or more of its Affiliates (collectively, “Alliance”), as the
nominated purchaser of the Bon-Ton Program Assets, on October 1, 2012 (or such
earlier date as may be mutually agreed between Capital One and Bon-Ton), and

 

WHEREAS, on May 1, 2012, HSBC assigned to Capital One, and Capital One assumed,
the Agreement, and

 

WHEREAS, the undersigned parties have agreed that the term of the Agreement
shall be extended to July 24, 2012 and that closing of Alliance’s purchase of
the Bon-Ton Program Assets and the Conversion shall both occur on July 24, 2012.

 

NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
set forth below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Capital One and Bon-Ton do hereby
agree as follows:

 

--------------------------------------------------------------------------------


 

1.  Each of Capital One and Bon-Ton shall use its commercially reasonable
efforts to cause the Conversion to occur on July 24, 2012.

 

2.  Section 11.1 of the Agreement is hereby deleted and replaced as follows:

 

“Section 11.1  Term.

 

This Agreement shall be effective as of the Effective Date when executed by
authorized officers of each of the parties.  It shall remain in effect through
July 24, 2012 (“Term”).  The Term may only be extended upon written agreement of
the parties.  The termination of this Agreement shall not affect the rights and
obligations of the parties with respect to transactions and occurrences that
take place prior to the effective date of termination, except as otherwise
provided herein.”

 

3.             Section 2.13 is amended by adding the following sentence at the
end of Section 2.13:

 

“For the purposes of this Section 2.13, “Calendar Year” shall mean, for the year
2012, January 1, 2012 through July 24, 2012.”

 

4.             Schedule 2.18 of the Agreement is amended as follows:

 

The reference to “June 20, 2012” in the next to last sentence is deleted and
replaced with “July 24, 2012.”

 

5.             Schedule 2.17(c) of the Agreement is amended by adding the
following sentence at the end of Section 2.17(c):

 

“For the avoidance of doubt, for the purposes of this Section 2.17(c), “Calendar
Year” shall mean, for the year 2012, January 1, 2012 through July 24, 2012.”

 

To the extent the provisions of this Seventh Amendment are inconsistent with the
Agreement, this Seventh Amendment shall govern.  To the extent provisions of
this Seventh Amendment are inconsistent with the Assignment Letter, this Seventh
Amendment shall govern.

 

Upon its effectiveness as set forth above, this Seventh Amendment shall
supersede all prior communications and shall be binding upon and inure to the
benefit of the parties, their respective successors and assigns.

 

All capitalized terms not otherwise defined herein shall have the same meaning
afforded them in the Agreement.

 

Except as otherwise modified herein, the terms and conditions of the Agreement
and the Assignment Letter remain in full force and effect.

 

(The remainder of this page is intentionally left blank)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereby execute this Seventh Amendment by their
authorized representatives.

 

The Bon-Ton Stores, Inc.

Capital One, National Association

 

 

 

 

By:

/s/ H. Todd Dissinger

 

By:

/s/ Richard D. Fairbank

 

Authorized Signature

 

 

Authorized Signature

 

 

H. Todd Dissinger

 

Richard D. Fairbank

Name (Type or Print)

Name

 

 

Sr. Vice President – Treasurer & Credit

 

Chief Executive Officer

Title

Title

 

--------------------------------------------------------------------------------